DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 23-25 in the reply filed on 6/30/21 is acknowledged.  The traversal is on the ground(s) that the claims are linked by the same inventive concept.  This is not found persuasive because of the reasons clearly set forth in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.

	Claims 23-25 are considered on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cucullo et al (EPILEPSIA vol 48(3) March 2007. pp505-516).
Cucullo teach a method for testing whether test compounds cross their blood brain barrier model.  Test compounds are placed in one layer and the transfer and effect of the compounds on the neurons of the model are detected. Cucullo’s model comprises a hollow polypropylen fiber. Human endothelial cells are seeded intraluminally and astrocytes are grown extraluminally; both luminal and extraluminal sides comprising nutrient fluid (p. 507, left column, last paragraph - p. 508, left column, paragraph 2). The hollow fibers are precoated with fibronectin (intraluminally) and poly-lysine (extraluminally).  Cucullo discloses all the features of claimed device, namely the five layers comprising 1) the neurons, 2) the second layer (polylysine), 3) the hollow fiber, 4), the endothelial cells, and 5) the luminal medium.  The effects of the agent are determined by measuring viability, cell metabolism & electrical resistance (methods). The liquids of the culture medium are distinct and pressure is applied to produce a intraluminal flow (methods).
The reference anticipates the claim subject matter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917.  The examiner can normally be reached on M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657